[Cite as Medors v. Unknown, 2009-Ohio-7160.]

                                    Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




STACIE MEDORS

        Plaintiff

        v.

Case No. 2009-07954-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL              UNKNOWN



         {¶ 1} On October 1, 2009, this court issued a Return of Complaint
Form/Direction to Complete Form requiring plaintiff to file a corrected complaint naming
an appropriate state agency as defendant. Plaintiff was also ordered to either pay the
$25 filing fee or to file a filed poverty statement. Plaintiff has failed to comply with the
court orders. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to
Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

cc:
Stacie Medors
901 Oxley Road
Columbus, Ohio 43212

DRB/laa
Filed 11/18/09
Sent to S.C. reporter 3/5/10